Citation Nr: 0107248	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to a compensable evaluation for a service-
connected excision scar of the left breast.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of injury to the right fourth 
metacarpal.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

By way of history, the RO denied reopening claims of 
entitlement to service connection for residuals of a right 
hand injury and hearing loss in a decision dated in June 
1993.  The veteran perfected appeals with respect to those 
matters.  In a decision dated in January 1998, the Board 
declined to reopen the claim of entitlement to service 
connection for hearing loss.  In May 1998, the Board denied 
the veteran's motion to reconsider that matter.  See 
38 C.F.R. §§ 20.1000, 20.1001 (2000).  The veteran did not 
appeal the January 1998 Board decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  See 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  Thus, the Board's 
January 1998 decision is final and the hearing loss matter is 
not before the Board.

By rating decision dated in June 1997, the RO established 
service connection for residuals of a fracture to the right 
fourth metacarpal and assigned a 10 percent evaluation, 
effective April 5, 1993.  The veteran submitted a timely 
notice of disagreement to the initial 10 percent rating 
assignment and, after the RO issued a rating decision and a 
statement of the case, timely perfected his appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).

The matter of entitlement to a compensable evaluation for 
left breast scarring comes before the Board on appeal of a 
November 1998 rating decision.

The matter of entitlement to service connection for skin 
cancer comes to the Board also on appeal from the November 
1998 rating decision and is discussed in the remand portion 
of this decision.



FINDINGS OF FACT

1.  The veteran's left breast excision scar is barely visible 
and well healed, without pain, tenderness, or other 
functional impairment.

2.  Residuals of injury to the right fourth metacarpal 
consist of no more than complaints of pain, swelling and 
motion limitation, with diagnostic evidence of a digit 
deformity and degenerative changes.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a service-
connected excision scar of the left breast have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of injury to the right fourth 
metacarpal have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations--Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matters

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his rating claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran.  

There is no indication that his application for benefits is 
incomplete.  Thus, there is no need to inform him of the 
evidence needed to complete the application.  He has been 
afforded relevant VA examinations, the RO has obtained all 
identified private and VA records relevant to the veteran's 
right hand and breast scar, and, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  The RO informed 
the veteran of the criteria for higher evaluations in its 
statement of the case.  Thus, the veteran has been informed 
of the evidence necessary to substantiate his claim.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.


Scar Evaluation

Service records document excision of a fibroadenoma of the 
left breast.  In a rating decision dated in June 1993, the RO 
established service connection for an excision scar of a left 
breast cyst.  The RO assigned a zero percent rating, 
effective April 5, 1993.  The veteran did not express timely 
disagreement with that determination.  

In March 1998, the veteran asserted that a compensable rating 
was warranted due to painful chest scarring.  In July 1998, 
he presented for a VA examination.  The examiner noted a 
well-healed, "almost invisible scar" about one inch in 
circumference under the left breast.  The examiner stated 
such was nontender, without palpable masses and summarized 
that such was status post fibroma removal from 1946 and 
apparently without change.  

Outpatient records and other VA examination reports in the 
claims file are negative for physician notation or complaint 
from the veteran that his left breast scar is symptomatic or 
that such results in impairment of function.

At his personal hearing in November 2000, the veteran 
complained that sometimes the scar area would get sore.

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (2000) contain the criteria for evaluating 
disability from scars.  A 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration under Diagnostic Code 7803.  Diagnostic Code 7804 
provides that a 10 percent disability evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

In this case the record shows the veteran's left breast scar 
to be well healed, and not productive of disabling symptoms 
or functional impairment.  The contemporary medical evidence 
is also consistent in showing no left breast scar ulceration, 
or objectively manifested pain or tenderness.  Accordingly, a 
compensable rating is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  This is not a case 
where the evidence is in equipoise; rather, the preponderance 
of the evidence is against assignment of a compensable 
evaluation for left breast scarring.  The claim is, 
therefore, denied.


Right Hand Evaluation

Service medical records include note of a right hand injury.  
The veteran's  sister has submitted a statement reporting the 
veteran's post-service right hand difficulties.

A VA outpatient record dated in October 1993 noted the 
veteran's complaints of pain and swelling, with no acute 
changes in the right hand over the previous 10 years.  A 
December 1993 entry notes no arthritis in the right hand and 
no evidence of old fracture.  There was evidence of a 
shortening of the fourth and fifth metacarpals.  In a medical 
statement dated in December 1993, shows that  indicates the 
veteran was seen in the hand clinic and noted to probably 
have had an old fracture of the fourth metacarpal, resulting 
in residual deformity and pain.  

At an RO hearing in February 1994, the veteran reported that 
he had injured his hand when working an engine crank near a 
bulkhead, and that thereafter his hand became swollen.  He 
reported treatment with a hot towel.  He also reported a 
similar re-injury a year later.  He stated that after service 
he was unable to type.  (February 1994 Transcript at 2-3).  
The veteran also complained of not having full manipulation 
ability of his finger.  

In July 1996, the veteran presented for a VA examination 
pertinent to his hand.  He complained of a loss of right ring 
finger extension and a shortening of the finger.  He 
complained of discomfort in the metacarpophalangeal joint, 
with a clicking sensation and some associated tenderness and 
locking.  Examination revealed a loss of prominence of the 
fourth metacarpal head on the right.  the veteran manifested 
complete flexion of that digit, with approximately 10 degrees 
of extension lag.  There was evidence of minor tenderness on 
palpation in the fourth metacarpophalangeal joint region and 
some evidence of weakness on forceful extension of the ring 
finger against resistance.  

The examiner noted the veteran was able to perform that 
action with weakness graded 4/5.  There was no evidence of 
associated swelling and no other associated deformity.  The 
examiner also noted that the right ring finger appeared to be 
slightly shorter in comparison to the left in normal size.  
X-rays revealed an angulation of the metacarpal head to the 
shaft of approximately 20 to 30 degrees.  The examiner 
summarized that there was shortening and loss of prominence 
involving the metacarpal head, with weakness in extension 
secondary to the deformity and signs compatible with a mild 
stenosing tenosynovitis.  The examiner also stated that the 
loss of motion range was that the veteran was unable to 
achieve the last 20 to 25 degrees of full extension.

In May 1997 the veteran presented for VA examination.  He 
complained of an inability to completely extend his ring 
finger, as well as swelling, locking and difficulty gripping 
things.  Examination revealed a lessened prominence of the 
fourth metacarpophalangeal joint and some shortening of the 
right ring finger.  There was mild tenderness.  The examiner 
noted a full range of motion of the digit except that it 
lacked about 10 degrees of full extension  The examiner was 
unable to demonstrate any active triggering at that time.  
There was evidence of mild swelling on the dorsal surface of 
the right hand along the extensor tendon and mild tenderness.  
X-rays showed some deformity of the distal shaft of the 
fourth metacarpus with some palmar deviation but without 
arthritis changes present.  The examiner indicated that the 
swelling and difficulties gripping suggested extensor 
tendonitis that probably occurred with forceful exertion.  

By rating decision dated in June 1997, the RO established 
service connection for residuals of a fracture to the right 
fourth metacarpal and assigned a 10 percent evaluation, 
effective April 5, 1993.  

In July 1998, the veteran presented for VA examination of his 
right hand.  He continued to complain of difficulty with the 
fourth finger locking in a flexed position, difficult 
gripping and pain and swelling.  Physical findings as far as 
range of motion were basically normal.  The examiner 
acknowledged prior note of a lack of 10 degrees full 
extension and that he presumed it was about the same.  There 
was no evidence of swelling and the hand did not lock when 
the veteran opened and closed it.  X-rays in 1993 versus 1997 
were stated to have revealed no progression of degenerative 
joint disease involving several different joints.  The 
examiner further noted that the veteran was able to tolerate 
the discomfort by taking aspirin and Tylenol only 
occasionally.

In connection with his November 2000 hearing, the veteran 
reported he had decreased strength and ability to grip with 
his right hand.  He complained his bones popped and that his 
finger was swollen all the time.  

The veteran is in receipt of a 10 percent rating for his 
right hand, assigned under Diagnostic Code 5099-5024.  The 
provisions of 38 C.F.R. § 4.27 (2000) provides that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Thirty-eight C.F.R. § 4.71a, 
Diagnostic Code 5024 pertains to tenosynovitis and the 
Schedule provides that such will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  

Thirty-eight C.F.R. § 4.71a, Diagnostic Code 5003 pertains to 
the evaluation of degenerative arthritis, and provides that 
where established by X-ray findings, arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a maximum 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, but where there is X-
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joints groups, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Note (1) provides that the 20 percent and 10 percent 
ratings based on X-ray findings above will not be combined 
with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings above will not be utilized in rating 
conditions listed under 38 C.F.R. § 4.71a, Diagnostic Codes 
5013 to 5024 (2000), inclusive.

The Schedule, under 38 C.F.R. § 4.71a, specifically sets out 
that in classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits, the 
following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.
(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.
(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 
two inches (5.1 centimeters) of the 
median transverse fold of the palm; when 
so possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

Notes preceding Diagnostic Code 5220.

The diagnostic codes pertaining to evaluation of limitation 
of motion of the fourth finger provide that favorable or 
unfavorable ankylosis of any finger other than the thumb, 
index, or middle finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224-5227 (2000).  

Amputation of either ring finger (fourth) without metacarpal 
resection warrants a 10 percent evaluation.  Amputation of 
either ring finger with metacarpal resection (more than one 
half of the bone lost) warrants a 20 percent evaluation.

The competent medical examinations in this case show, at 
most, a lack of full hand extension by 10 degrees and no 
physician notation of flexion limitations.  Rather, the July 
1998 VA examiner noted basically normal motion in all 
respects and prior examiners noted full flexion abilities.  
Based on the medical evidence no compensable rating based on 
ankylosis affecting the digits is warranted.  Given the 
veteran's ability to move the joints of the fourth finger, 
the Board is unable to find that he has unfavorable ankylosis 
that would equate to amputation.

Since the veteran's finger disability does not meet the 
criteria for a compensable evaluation under the diagnostic 
codes dealing with limitation of motion of the fingers, his 
disability warrants no more than a 10 percent evaluation for 
painful motion under Diagnostic Code 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2000), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The provisions of 38 
C.F.R. § 4.59 (2000), also provide for evaluation of 
functional impairment in arthritis.  These regulations are 
not applicable where, as in this case, the veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There is no evidence of separate, distinct manifestations of 
right hand disability so as to warrant assignment of a 
separate rating.  See 38 C.F.R. § 4.14 (2000); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Rather, the veteran's 
manifestations are limited to subjective complaints of 
locking, motion limitation, pain and swelling due to 
objective evidence of finger deformity and arthritis.  Such 
are accordingly evaluated based on tenosynovitis/arthritis, 
with the maximum available schedular rating assigned under 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024.

There has been no period since the grant of service 
connection when the veteran's finger disability was 
manifested by extremely unfavorable ankylosis.  He has always 
retained significant motion in the fourth finger of the right 
hand.  Therefore, the Board finds that staged ratings are not 
warranted.

This is not a case where the evidence is in relative 
equipoise, but one where the preponderance of the evidence is 
against assignment of an increased rating.  The claim is, 
therefore, denied.


ORDER

A compensable evaluation for a service-connected excision 
scar of the left breast is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of injury to the right fourth metacarpal is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines VA obligations with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In this case the veteran claims entitlement to service 
connection for skin cancer.  He cites in-service excision of 
a fibroadenoma of the left breast and post-service 
development of additional skin lesions/problems as evidence 
of a link between service and currently present skin 
disability, specifically jungle rot and cancer.  He 
specifically cites removal of cysts by a private physician, 
yet no pertinent private medical records are associated with 
the claims file.  

VA records reflect treatment for diagnoses to include 
recurrent morpheaforms, tinea pedis, actinic and other forms 
of keratosis, basal carcinoma and non-melanoma skin cancer.  
At the time of his November 2000 hearing before the 
undersigned, the veteran reported that during service his 
duties required him to work in the water and that he 
developed a rash, which was treated with some purple 
material.  He reported being told he had jungle rot after 
service, as well as malignancies.  He generally identified 
the name of a private physician he saw for his skin problems, 
Dr. Peppin.  The record does not reflect attempts to further 
identify and obtain such records.  Nor does the record 
reflect that the veteran has been afforded a VA examination 
pertinent to his skin complaints, or otherwise that the 
claims file contains a medical opinion sufficient to allow 
the Board to proceed to the merits of the case.

Therefore, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
also be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)), request 
that the veteran supply the names and 
addresses of all facilities that have 
treated him for skin problems since 
service.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.

3.  The RO should schedule the veteran 
for an appropriate examination to 
identify all existing skin diseases, to 
include benign and/or malignant growths, 
and to determine the likely etiology of 
such.  The examiner should review the 
veteran's service medical records and the 
remainder of the claims file in 
conjunction with examination.  Indicated 
testing should be conducted, with written 
interpretation of the clinical 
significance of such associated with the 
examination report.  The rationale for 
all opinions expressed should be 
provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
service connection claim.  If the benefit 
sought remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



